Whitlock, J.
The nature of a seire facias is to put everything upon the defendant, for there is judgment tor the plaintiff.
Jones, J.
assented. It is sufficient that he is tenens messuagii. A scire facias is in the nature of a bill in Chancery, therefore that certainty which the *common law requires, is hot expected in it—all scire facias' are alike. If it be otherwise, it ought to be shewn by the other party. And this is the constant practice. I am for the plaintiff.
Doderidge, J, and I also.
Crew, C. J.
So am I. The defendant by his plea admits him to be tenant, and pleads this matter, viz. that Sir William Blackston was not seized of any of these lands, whereby he waves the advantage, he might have taken, and he shall not have it now, for it is the practice in scire facias’ now: and to it was in the time of King James; but it was otherwise in Queen Elizabeth’s time. 33 El. Lovel’s case. Postea, p. 275. 3 Bulstr. 305. Bendl. 161. Jones 82. 90.
Nota. Corporations may have certain things by prescription, and others by charter: and therefore may use both titles.